 


114 HRES 45 IH: Amending the Rules of the House of Representatives to require each report of a committee on a public bill or public joint resolution to include an analysis of whether the bill or joint resolution creates a program, office, or initiative that would duplicate or overlap with an existing program, office, or initiative, and for other purposes.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 45 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2015 
Mr. Guinta (for himself, Ms. Graham, Mr. Cook, Mr. Costello of Pennsylvania, Mr. Barr, Mr. Pearce, Mr. Zinke, Mr. Cooper, Mr. Peterson, Mr. Murphy of Florida, Mr. Schrader, Mr. Jolly, and Ms. Sinema) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require each report of a committee on a public bill or public joint resolution to include an analysis of whether the bill or joint resolution creates a program, office, or initiative that would duplicate or overlap with an existing program, office, or initiative, and for other purposes. 
 
 
That clause 3 of rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (i) (1)Each report of a committee on a public bill or public joint resolution shall contain the following: 
(A)An analysis by the Congressional Research Service (CRS) to determine if the bill or joint resolution creates any new Federal program, office, or initiative that would duplicate or overlap with any existing Federal entity with similar mission, purpose, goals, or activities, along with a listing of all such instances of duplication or overlapping created by the bill or joint resolution. (B)If the analysis provided under subdivision (A) indicates that the new program, office, or initiative would create duplication or overlapping, an explanation provided by the committee as to why the creation of the new program, office, or initiative is necessary. 
(2)It shall not be in order to consider a public bill or public joint resolution reported by a committee unless the committee has posted on its public website the analysis provided under subparagraph (1)(A) and (if necessary) the explanation provided under subparagraph (1)(B). .  